Case: 19-60500     Document: 00515694927         Page: 1     Date Filed: 01/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 5, 2021
                                  No. 19-60500
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   Santiago Antonio Perez-Escobar,

                                                                      Petitioner,

                                       versus

   Jeffrey A. Rosen, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A098 486 818


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Santiago Antonio Perez-Escobar, a native and citizen of Honduras,
   petitions for review of the decision of the Board of Immigration Appeals
   (BIA) dismissing his appeal of an immigration judge’s (IJ) denial of his
   motion to reopen removal proceedings and to rescind the in absentia removal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60500      Document: 00515694927           Page: 2    Date Filed: 01/05/2021




                                     No. 19-60500


   order. He contends the BIA and IJ erred in finding that he did not provide
   his address to immigration authorities and that the BIA abused its discretion
   in refusing to reopen the proceedings sua sponte.
          This court applies “a highly deferential abuse-of-discretion standard
   in reviewing the denial of a motion to reopen removal proceedings.”
   Hernandez-Castillo v. Sessions, 875 F.3d 199, 203 (5th Cir. 2017). Under that
   standard, this court must affirm the decision as long as it is “not capricious,
   without foundation in the evidence, or otherwise so irrational that it is
   arbitrary.” Id. at 203-04. The BIA’s conclusions of law are reviewed de novo
   and its findings of fact are reviewed for substantial evidence. Barrios-
   Cantarero v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014).            Under the
   substantial evidence test, “this court may not overturn the BIA’s factual
   findings unless the evidence compels a contrary conclusion.” Gomez-Palacios
   v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
          If an alien fails to appear at a deportation hearing, and an IJ finds that
   notice was provided and removability has been established, the IJ must order
   the alien removed in absentia. 8 U.S.C. § 1229a(b)(5)(A). If an alien fails to
   provide a mailing address to immigration authorities, no written notice is
   required before he may be removed in absentia. See § 1229a(b)(5)(B). Perez-
   Escobar argues the BIA and IJ incorrectly found that he did not provide his
   address despite his sworn statement to the contrary. However, the notice to
   appear (NTA) and I-213 form both state that Perez-Escobar did not provide
   an address to authorities. As a result, substantial evidence supports the
   finding of the BIA and IJ, and they did not abuse their discretion in
   concluding he was properly ordered removed in absentia and denying his
   motion to reopen. See Gomez-Palacios, 560 F.3d at 358, 360-61.
          For the first time on appeal, Perez-Escobar asserts he was not
   personally served with the NTA and that the NTA and I-213 are unreliable.




                                          2
Case: 19-60500      Document: 00515694927          Page: 3   Date Filed: 01/05/2021




                                    No. 19-60500


   He has failed to exhaust these issues since he did not raise them before the
   BIA, and this court therefore lacks jurisdiction to consider his arguments. See
   Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2011). This court is also
   without jurisdiction to consider his claim that the BIA should have exercised
   its discretionary authority to reopen the removal proceedings sua sponte. See
   Hernandez-Castillo, 875 F.3d at 206-07.
          Accordingly, Perez-Escobar’s petition for review is DISMISSED
   IN PART AND DENIED IN PART. His motion to appoint counsel is
   DENIED as moot.




                                         3